PRB TRANSPORTATION, INC. EQUITY COMPENSATION PLAN The Board of Directors (the "Board") of PRB Transportation, Inc. desires to adopt the PRB Transportation, Inc. Compensation Plan (the "Plan"), as set forth herein, effective as of the Effective Date. The purpose of the Plan is to provide (i)designated employees of the Company and its subsidiaries and eligible affiliates (a "related entity"), (ii)certain consultants and advisors who perform services for the Company or its related entities, and (iii)non-employee members of the Board with the opportunity to receive grants of incentive stock options, nonqualified stock options, stock appreciation rights, stock awards or other equity awards. The Company believes that the Plan will encourage the participants to contribute materially to the growth of the Company, thereby benefiting the Company's stockholders, and will align the economic interests of the participants with those of the stockholders. 1. Administration (a)Committee.The Plan shall be administered and interpreted by a committee consisting of members of the Board, which shall be appointed by the Board (the "Committee"). The Committee shall consist of two or more persons who are "outside directors" as defined under section162(m) of the Internal Revenue Code of 1986, as amended (the "Code"), and related Treasury regulations and "non-employee directors" as defined under Rule16b-3 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). However, the Board may ratify or approve any grants as it deems appropriate, and the Board shall approve and administer all grants made to Non-Employee Directors. To the extent consistent with Company corporate governance documents and applicable law, the Committee may delegate authority to one or more subcommittees or officers, as it deems appropriate. To the extent the Board or a subcommittee administers the Plan, references in the Plan to the "Committee" shall be deemed to refer to the Board or subcommittee. (b)Committee Authority.Except as provided in section1(a) and section3(a), the Committee shall have the sole authority to (i)determine the individuals to whom grants shall be made under the Plan, (ii)determine the type, size and terms of the grants to be made to each such individual, (iii)determine the time when the grants will be made and the duration of any applicable exercise or restriction period, including the criteria for exercisability and the acceleration of exercisability, (iv)amend the terms of any previously issued grant, and (v)deal with any other matters arising under the Plan. Notwithstanding anything herein to the contrary, the Board shall approve and administer all grants made to Non-Employee Directors. (c)Committee Determinations.The Committee shall have full power and authority to administer and interpret the Plan, to make factual determinations and to adopt or amend such rules, regulations, agreements and instruments for implementing the Plan and for the conduct of its business as it deems necessary or advisable, in its sole discretion. The Committee's interpretations of the Plan and all determinations made by the Committee pursuant to the powers vested in it hereunder shall be conclusive and binding on all persons having any interest in the Plan or in any awards granted hereunder. All powers of the Committee shall be executed in its sole discretion, in the best interest of the Company, not as a fiduciary, and in keeping with the objectives of the Plan and need not be uniform as to similarly situated individuals. 2. Grants Awards under the Plan may consist of grants of incentive stock options as described in Section5 ("Incentive Stock Options"), nonqualified stock options as described in Section5 ("Nonqualified Stock Options") (Incentive Stock Options and Nonqualified Stock Options are collectively referred to as "Options"), stock appreciation rights as described in Section6 ("Stock Appreciation Rights"), and stock awards as described in Section7 ("Stock Awards), (hereinafter collectively referred to as "Grants"). All Grants shall be subject to the terms and conditions set forth herein and to such other terms and conditions consistent with this Plan as the Committee deems appropriate and as are specified in writing by the Committee to the individual in a grant instrument or an amendment to the grant instrument (the "Grant Instrument"). The Committee shall approve the form and provisions of each Grant Instrument. Grants under a particular Section of the Plan need not be uniform as among the grantees. 3. Shares Subject to the Plan (a)Shares Authorized.Subject to adjustment as described below, the aggregate number of shares of common stock of the Company ("Company Stock") that may be issued or transferred under the Plan is 400,000 shares (the "Share Amount"). During each year which the Plan is maintained, the Share Amount shall be increased without further action by the Board or the Committee, and without further approval by the Company's stockholders, in such amount as shall cause the Share Amount to equal 10% of the Company's issued and outstanding shares as of the date of grant inclusive of any shares issuable pursuant to the conversion of any outstanding convertible preferred stock; provided, however, this provision shall expire and be of no further effect as of the date that is ten years following the Effective Date, unless the Company's stockholders approve such incremental share allocation. If, and to the extent Options granted under the Plan terminate, expire, or are canceled, forfeited, exchanged or surrendered without having been exercised or if any Stock Awards are forfeited, the shares subject to such Grants shall again be available for purposes of the Plan. If shares of Company Stock are used to pay the exercise price of an Option, only the net number of shares received by the grantee pursuant to such exercise shall be considered to have been issued or transferred under the Plan with respect to such Option, and the remaining number of shares subject to the Option shall again be available for purposes of the Plan. To the extent any Grants are paid in cash, those Grants shall not reduce the shares of Company stock available for issuance or transfer under the Plan. (b)Adjustments.If there is any change in the number or kind of shares of Company Stock outstanding (i)by reason of a stock dividend, spinoff, recapitalization, stock split, or combination or exchange of shares, (ii)by reason of a merger, reorganization or consolidation in which the Company is the surviving corporation, (iii)by reason of a reclassification or change in par value, or (iv)by reason of any other extraordinary or unusual event affecting the outstanding Company Stock as a class without the Company's receipt of consideration, or if the value of outstanding shares of Company Stock is substantially reduced as a result of a spinoff or the Company's payment of an extraordinary dividend or distribution, the maximum number of shares of Company Stock available for Grants, the maximum number of shares of Company Stock that any individual participating in the Plan may be granted in any year, the number of shares covered by outstanding Grants, the kind of shares issued under the Plan, and the price per share of such Grants may be appropriately adjusted by the Committee to reflect any increase or decrease in the number of, or change in the kind or value of, issued shares of Company Stock to preclude, to the extent practicable, the enlargement or dilution of rights and benefits under such Grants; provided, however, that any fractional shares resulting from such adjustment shall be eliminated. Any adjustments determined by the Committee shall be final, binding and conclusive. 4. Eligibility for Participation (a)Eligible Persons.All employees of the Company and its subsidiaries ("Employees"), including Employees who are officers or members of the Committee, members of the Board who are not Employees ("Non-Employee Directors") and consultants or advisors who perform services for the Company or any of its related entities ("Key Advisors") shall be eligible to participate in the Plan.
